                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                           1:19-cv-00139-MR

DUSTIN LAMAR BINGHAM,            )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                             ORDER
                                 )
FNU GARLAND, et al.,             )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Defendants’ Motion for Leave to

Manually File an Exhibit. [Doc. 45]. For the reasons stated in Defendants’

motion and because the Court has already received the manually filed

exhibit,

      IT IS HEREBY ORDERED that Defendant’s motion [Doc. 45] is

GRANTED.

      IT IS FURTHER ORDERED that, if Plaintiff requests it, Defendant shall

make a copy of the video contained therein available to Plaintiff through the

staff at the facility at which he is currently housed.

      IT IS SO ORDERED.              Signed: January 6, 2021




           Case 1:19-cv-00139-MR Document 46 Filed 01/06/21 Page 1 of 1
